Citation Nr: 0101500	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to an increased evaluation for rheumatic 
heart disease with heart murmur and mitral regurgitation, 
currently evaluated as 10 percent disabling.

3.  Entitlement to for a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


REMAND

The veteran served on active duty from January 1951 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board notes that the veteran 
originally had requested an increased evaluation for his 
service-connected rheumatic heart disease.  However, the RO 
determined that the issue of entitlement to service 
connection to arteriosclerotic heart disease was inextricably 
intertwined with the increased rating claim and has 
adjudicated that claim as well.

The veteran submitted a claim for benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp 2000) in April 2000.  
The claim was denied as not well grounded in July 2000 
because the veteran had failed to provide medical evidence in 
support of his claim.  The veteran submitted a statement in 
June 2000 wherein he stated that he had provided medical 
evidence to personnel at the Hines VA medical center (VAMC), 
in Chicago, Illinois.  However, there was no attempt to 
obtain the records from the VAMC.  The Board notes that the 
standard for processing claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) (to be codified 
at Chapter 51 of United States Code), Public Law 106-475.  
The VCAA removed the requirement for a claimant to submit a 
well-grounded claim.  The VCAA also passed into law the VA's 
duty to assist claimants in the development of their claims.  
The provisions of the VCAA are applicable to this case.  The 
issue of entitlement to benefits under 38 U.S.C.A. § 1151 has 
not been developed or certified on appeal.  Accordingly, it 
is referred to the RO for such further development as may be 
necessary.

The veteran has maintained that he is unable to work.  He 
also submitted a note from a private physician, dated in 
September 1999, who stated that the veteran was under 
permanent disability and unable to return to employment.  As 
the veteran appears to have the requisite wartime service, 
the Board construes the statement from the physician to 
constitute a claim for nonservice-connected disability 
pension.  38 U.S.C.A. § 1521 (West 1991).  This issue, as 
well, has not been developed or certified on appeal and is 
referred to the RO for such further development as may be 
necessary.

The veteran has maintained that his "heart" disability is 
more severe than is reflected by his current rating.  He also 
maintains that his "heart" disability is so severe that he 
is no longer able to maintain substantially gainful 
employment.

The veteran has been service-connected for residuals of his 
rheumatic heart disease since June 1952.  His 10 percent 
rating has remained in effect since that time.  The veteran 
submitted claims for increased ratings over the years but VA 
examination results found no evidence of an increase in 
disability attributable to rheumatic heart disease.

The veteran submitted his current claim for an increased 
rating in April 1998.  In May 1998 he submitted a statement 
where he advised that he had suffered a heart attack in 
November 1993 and had not worked since that time.  He also 
noted that he was in receipt of Social Security 
Administration (SSA) disability benefits.

The veteran was afforded a VA examination in May 1998.  The 
examiner provided assessments of rheumatic heart disease and 
coronary arteriosclerosis.  In regard to attributing 
symptoms, the examiner stated that a heart murmur and mitral 
regurgitation could be attributed to the rheumatic heart 
disease.  The heart attack and dyspnea on exertion, as well 
as angina, could be attributed to arteriosclerotic heart 
disease.  The examiner added an addendum, which addressed the 
results of a May 1998 treadmill test.  The examiner stated 
that the test was halted after three minutes and forty-two 
seconds by the veteran due to dyspnea.  The examiner 
estimated that the exercise workload equaled 3 metabolic 
equivalents (METs).  There was no opinion as to whether or 
not the veteran's service-connected rheumatic heart disease 
aggravated the veteran's arteriosclerotic heart disease or if 
the service-connected rheumatic heart disease limited the 
veteran's ability to perform the treadmill test in any way.

The veteran testified at a hearing at the RO in September 
1999.  He testified that he was treated for his heart attack 
at the Alexian Brothers Hospital in 1993 and that he was 
followed for his cardiac care at that facility, approximately 
every 90 days.  The Board notes that there are no treatment 
records available from Alexian Brothers Hospital associated 
with the claims file.  The only record from that facility 
consists of discharge instructions dated in December 1993.

The veteran also submitted a copy of an October 1994 letter 
from SSA that awarded him disability benefits effective from 
November 1993.  However, the letter does not reflect the 
disability(ies) involved and there is no indication in the 
claims file that an attempt was made to obtain the medical 
records related to his SSA claim.

Based on the veteran's testimony, there appears to be 
outstanding treatment records from Alexian Brothers Hospital 
relating to treatment for a heart attack in 1993 as well as 
current records that should be obtained and associated with 
the claims file.  Further, in light of the veteran's receipt 
of SSA disability benefits, a copy of the decision awarding 
benefits and the medical evidence relied upon by the SSA also 
should be obtained and associated with the claims file.  See 
Tetro v. West, 14 Vet. App. 100, 108-109 (2000); see also 
VCAA, § 3(a), (to be codified at 38 U.S.C. § 5103A).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).  Also, service connection may be 
established for aggravation of a nonservice-connected 
disorder by a service-connected disability under 38 C.F.R. 
§ 3.310 (2000) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Finally, the veteran's last VA Compensation and Pension 
examination was in May 1998, approximately two and one-half 
years ago.  A more recent examination would be of benefit in 
more accurately assessing the veteran's current level of 
disability.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims folder.  Any records received 
should be associated with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
cardiology examination to assess the 
current level of disability attributable 
to his service-connected rheumatic heart 
disease.  All necessary tests should be 
conducted, including x-rays, etc., which 
the examiner deems necessary.  The 
cardiologist should review the results of 
any testing prior to completion of the 
report.  The examiner is asked to express 
the level of disability related to 
service-connected rheumatic heart disease 
as required under Diagnostic Code 7000, 
38 C.F.R. § 4.104 (2000).  The examiner 
is also requested to provide an opinion 
as to the whether the veteran's rheumatic 
heart disease renders him unable to 
obtain and maintain substantially gainful 
employment.

The examiner is further requested to 
identify any other cardiac related 
disorders and offer an opinion as to 
whether it is at least as likely as not 
the disorder(s):  (1) is related to any 
incident of service; or, (2) caused or 
aggravated by the veteran's rheumatic 
heart disease.  A copy of this remand 
must be made available and reviewed by 
the examiner prior to the examination.  
The examiner should provide a complete 
rationale for all conclusions reached.  
The report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


